                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

EUGENE JONES,
ADC# 164258                                                                 PLAINTIFF

V.                          CASE NO. 4:21-CV-287-LPR-BD

DOC HOLLADAY, et al.                                                     DEFENDANTS

                                          ORDER

       Magistrate Judge Beth Deere has recommended that claims against Pulaski County

Jail be dismissed. Mr. Jones has not filed objections to the recommendation and the time

to do so has expired. After a careful and de novo review of the recommendation and the

record, the Court concludes that the recommendation should be, and hereby is, approved

and adopted as this Court’s findings in its entirety.

       Mr. Jones’s claims against Pulaski County Jail are DISMISSED, with prejudice.

The Clerk is instructed to terminate the Pulaski County Jail as a party Defendant.

       IT IS SO ORDERED this 29th day of June, 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
